Citation Nr: 1218547	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this matter is with the RO in St. Petersburg, Florida.

In January 2009, the Veteran testified before an Veterans Law Judge (VLJ) at the RO.  This matter was then remanded for further development in May 2009.  

In a December 2009 rating decision, the RO granted a higher initial 50 percent disability rating for anxiety disorder with PTSD, effective from the October 26, 2005, the date of service connection.

In December 2011, the Board informed the Veteran that the VLJ who conducted that hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran and his representative were informed that if a response was not received within 30 days of the letter, the Board would assume that he did not want another hearing and will proceed accordingly.  Neither the Veteran nor his representative responded to the letter.  Therefore, the Board will assume the Veteran does not want another hearing and will proceed with his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011). 

The Board also notes that the RO separately considered a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  The Veteran was denied entitlement to a TDIU in a an April 2007 rating decision.  He filed a notice of disagreement in November 2007 and was thereafter issued a statement of the case in December 2009.  However, he did not perfect an appeal of his claim for a TDIU by submitting a substantive appeal on a VA Form 9, or other statement equivalent to a VA form 9.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that issue is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Initially, the Board notes that since the issuance of the December 2009 rating decision and supplemental statement of the case,  the Veteran has submitted several written statements in support of his claim and lay statements from family and friends.  That newly submitted lay evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2011).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that a remand is warranted for the consideration of all evidence received since the last RO adjudication. 

In March 2010 correspondence, the Veteran indicated that his actual service-connected psychiatric symptoms are more severe than demonstrated in the September 2009 VA examination report.  Furthermore, that examination was conducted over two and a half years ago.  Therefore, to ensure that the record shows the current severity of the Veteran's service-psychiatric disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Furthermore, in March 2010 correspondence, the Veteran indicated that he was receiving group and individual therapy for his service-connected psychiatric disability.  However, the Veteran did not identify where he was receiving treatment.  VA treatment records from the Gainesville VA Medical Center (VAMC) that are associated with the claims file are only dated through October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should obtain all of the Veteran's outstanding VA mental health and medical records from October 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Gainesville VAMC all outstanding medical records from October 2009 to the present pertaining to the treatment of any psychiatric disabilities.

2.  Schedule the Veteran for a VA psychiatric examination, by a psychiatrist, who has not previously examined him.  The examiner must review the claims file and must note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should render specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected psychiatric disability.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's service-connected psychiatric disability.  The psychiatrist should also provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on his employability. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


